DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-34 as originally filed are currently pending and under consideration on the merits.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof and vice versa. A review of dependent claims 2-17 and 19-34 suggests that objections over the dependent claims will also be necessitated should either claims 1 or 18 be found allowable. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 17 is objected to because of the following informalities:  “ration” appears to be a typographical error for “ratio”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-16, 18-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (WO 2013/142792; provided in the IDS dated 8/14/2020) in view of Grozdanov et al. (J Bacteriol (2004), v186(16), p5432-5441; provided in the IDS dated 8/14/2020) and Ko et al. (US 6,974,594; provided in the IDS dated 8/14/2020).
Harel teaches a dry stabilizing composition comprising oligosaccharides comprising cyclodextrins, fructans, inulin, FOS, maltodextrins, dextrans and combinations thereof, disaccharides comprising lactose, trehalose, sucrose, and a polysaccharide comprising alginate (Abstract; ¶0033 & 0051), and live bacteria such as probiotic E. coli (¶0070), formulated as particles or beads (¶0045), and having a water activity less than <0.3 (¶0050), reading in part on the first and second polysaccharides of claims 1 and 18, the water activity of claims 1, 3, 18, and 20, the alginate of claims 2 and 19, the maltodextrin of claims 9 and 26, the dextran of claims 10 and 27, and the embodiment of probiotic E. coli (e.g. non-pathogenic) for claims 11 and 28. Harel teaches that in methods of making the bacterial particle composition by freeze drying, the majority of the glassy materials (e.g. polysaccharides, see ¶0076) coat the biological materials (see Harel at ¶0071-0073 and particularly ¶0073), reading in part on claims 1 and 18, and reading on the coating of claims 1 and 18. Harel teaches a working example comprising probiotic L rhamnosus, 70g trehalose, 5g inulin, and 3g alginate, formulated as beads and with a water activity of about 0.23 (Example 1), which is viable after 60 days storage at elevated temperatures and relative humidity (RH) (Example 2), reading in part on claims 1 and 18. Harel teaches embodiments of comprising 0.1-10% polysaccharides, 1-10% oligosaccharides, and 10-90% disaccharides and specific disaccharide/oligosaccharide/polysaccharide ratios of 10:0.2:0.1 to 10:2:1(¶0052), reading on the weight ratios of claims 4-6 and 21-23. Harel teaches glutamic acid and its respective cationic salt(s) such as the sodium salt is an exemplary glass enhancer and teaches adding glass enhancers to the composition (¶0031 and 0060-0061; also claims 1 and 8), reading on claims 7, 8, 24, and 25. Harel teaches the polysaccharide at a dry weight of about 1-10% or 0.1-10% (¶004 and ¶0052), reading on claims 14, 15, 31, and 32.
Regarding claims 1 and 18, Harel does not teach a single working embodiment comprising E. coli. Regarding claim 1, 9, 16, 18, and 26, and 33, Harel does not teach maltodextrin as a coating surrounding the E. coli and 1st polysaccharide. Regarding claim 1, 10, 18, and 27, Harel does not teach dextran as a coating surrounding the E. coli and 1st polysaccharide. Regarding claims 11 and 28, Harel does not teach any particular strain of non-pathogenic E. coli.
Grozdanov teaches that non-pathogenic Escherichia coli strain Nissle 1917 (O6:K5:H1) is used as a probiotic agent in medicine, mainly for the treatment of various gastroenterological diseases (Abstract), reading on claims 1, 11, 18, and 28. 
Ko teaches methods of coating biological materials such as live cells by spray drying the coating liquid such as to increase the stability of the biological materials (Abstract; Col. 4, lines 1-21; also Col. 5, lines 4-5), reading on claims 1, 9, 10, 16, 18, 26,  27, and 33. Ko teaches the coating liquid comprises a sugar polymer such as maltodextrin or dextran (Col. 4, lines 1-37; also Col. 8, lines 10-24), reading on claims 1, 9, 10, 16, 18, 26, 27, and 33. Ko teaches a working example wherein Bifidus sp. microorganisms are coated with dextran and yield a water activity less that 0.25 (Example 1A, see “Coating Liquid 3”), reading on claims 1, 10, 16, 18, 27, and 33, and reading in part on claims 9 and 26. Ko teaches the coatings are advantageous enteric coatings, to repel moisture, or as taste-masking coating (Col. 4, lines 18-21), reading on claims 1, 9, 10, 16, 18, 26, 27, and 33.
Regarding claims 1, 11, 18, and 28, it would have been obvious before the invention was filed to substitute the non-pathogenic E. coli strain of Grozdanov for the non-pathogenic E. coli of Harel in Harel’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Harel and Grozdanov are directed towards E. coli compositions and because Harel expressly contemplates an embodiment comprising non-pathogenic E. coli. The skilled artisan would have been motivated to do so because Grozdanov teaches that nonpathogenic Escherichia coli strain Nissle 1917 (O6:K5:H1) is used as a probiotic agent in medicine, and so the substitution would be advantageous in downstream method of administering non-pathogenic E. coli to subjects in need of treatment thereof.
Regarding claims 1, 9, 16, 18, 26, and 3, it would have been obvious before the invention was filed to further coat the polysaccharide and microbial composition of Harel with the maltodextrin of Ko. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Harel and Ko are directed towards stabilizing compositions comprising microorganisms and polysaccharide(s) and because both Harel and Ko are directed towards similarly low water activity levels in the compositions. The skilled artisan would have been motivated to do so because Ko teaches that coatings such as maltodextrin would be advantageous as either an enteric coating, a moisture repellant/barrier, or to alter the taste of the final product.
Regarding claims 1, 10, 16, 18, 27, and 33, it would have been obvious before the invention was filed to further coat the polysaccharide and microbial composition of Harel with the dextran of Ko. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Harel and Ko are directed towards stabilizing compositions comprising microorganisms and polysaccharide(s) and because both Harel and Ko are directed towards similarly low water activity levels in the compositions. The skilled artisan would have been motivated to do so because Ko teaches that teaches that coatings such as dextran would be advantageous as either an enteric coating, a moisture repellant/barrier, or to alter the taste of the final product.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harel, Grozdanov, and Ko as applied to claim 1 above, and further in view of Nadeau et al. (US 7,981,411; Reference A).
The teachings of Harel, Grozdanov, and Ko are relied upon as set forth above. Harel further teaches adding the stable dry composition comprising probiotic bacteria to animal feed for steers or chickens to protect against pathogenic microorganisms (¶00210-00212), reading in-part on claims 12 and 29.
	Regarding claims 12 and 29, Harel, Grozdanov, and Ko do not teach a non-pathogenic E. coli comprising the strain deposited at the International Depository Authority of Canada (DAC) on January 21, 2005, under accession number IDAC 210105-01.
Nadeau teaches a non-pathogenic E. coli expressing the F4 or K88 attachment factor, useful in methods of to promote growth in animals or homogenize growth amongst a herd of animals (Abstract and Col. 1, lines 6-10). Nadeau teaches coliPROtec (IDAC accession number 210105-01) as an exemplary F4+ non-pathogenic E. coli strain (Col. 3, lines 4-12, also Example 1 for a detailed description of several F4+ non-pathogenic E. coli strains including coliPROtec), reading on claims 12 and 29. Nadeau teaches adding effective amount of F4+ non-pathogenic E. coli strain to chicken feed such as to raise the mean body weight (MBW) of broiler chickens as compared to control feed lacking any F4+ non-pathogenic E. coli strains (Example III), reading on claims 12 and 29.
Regarding claims 12 and 29, it would have been obvious before the invention was filed to substitute the non-pathogenic Escherichia coli strain Nissle 1917 (O6:K5:H1) of Grozandov with the coliPROtec (IDAC accession number 210105-01) strain of Nadeau in Harel’s dry stabilizing saccharide and non-pathogenic microorganism composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grozandov Nadeau are all in-part directed towards non-pathogenic strains of E. coli, because Harel expressly teachings adding non-pathogenic strains of microorganisms, and because Harel and Nadeau are in-part directed towards adding non-pathogenic strains of microorganisms to animal feed compositions. The skilled artisan would have been motivated to do so because Nadeau teaches adding effective amount of F4+ non-pathogenic E. coli strain to chicken feed is predictably advantageous to raise the mean body weight (MBW) of broiler chickens as compared to control feed lacking any F4+ non-pathogenic E. coli strains, and so the substitution would likely improve upon the properties of Harel’s composition to raise the body weight of animals consuming animal feed comprising an effective amount the coliPROtec (IDAC accession number 210105-01) strain taught by Nadeau.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harel, Grozdanov, and Ko as applied to claim 1 above, and further in view of Fairbrother et al. (WO 2014/012172; Reference N).
The teachings of Harel, Grozdanov, and Ko are relied upon as set forth above. Harel further teaches adding the stable dry composition comprising probiotic bacteria to animal feed to protect against pathogenic microorganisms (¶00210-00212), reading in-part on claims 13 and 30.
Regarding claims 12 and 29, Harel, Grozdanov, and Ko do not teach a non-pathogenic E. coli comprising the strain deposited at the International Depository Authority of Canada (DAC) on January 21, 2005, under accession number IDAC 200613-01.
	Fairbrother teaches an isolated non-pathogenic strain of E. coli being F18+, IDAC 200613-01, useful for preventing edema disease or diarrhea in an animal (Abstract, p3, lines 1-14, and see Example 1 for a detailed description of the strain), reading on claims 13 and 30. Fairbrother teaches adding effective amount of F18+ non-pathogenic E. coli strain to piglets such as to reduce excretion when infected with a challenge (i.e. pathogenic) strain  as compared to the placebo-treated group of piglets (Example 4, particularly p26), reading on claims 13 and 30. Fairbrother teaches combining the isolated non-pathogenic strain of E. coli being F18+, IDAC 200613-01, with a feed acceptable carrier such as animal feed (p6, lines 10-30), reading on claims 13 and 30.
Regarding claims 12 and 29, it would have been obvious before the invention was filed to substitute the non-pathogenic Escherichia coli strain Nissle 1917 (O6:K5:H1) of Grozandov with the non-pathogenic strain of E. coli being F18+ (IDAC accession number 200613-01) strain of Fairbrother in Harel’s dry stabilizing saccharide and non-pathogenic microorganism composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grozandov Nadeau are all in-part directed towards non-pathogenic strains of E. coli, because Harel expressly teachings adding non-pathogenic strains of microorganisms, and because Harel and Fairbrother are in-part directed towards adding non-pathogenic strains of microorganisms to animal feed compositions. The skilled artisan would have been motivated to do so because Fairbrother teaches adding effective amount of F18+ non-pathogenic E. coli strain to piglets such as to reduce excretion when infected with a challenge (i.e. pathogenic) strain  as compared to the placebo-treated group of piglets, and so the substitution would likely improve upon the properties of Harel’s composition to reduce excretion in animals infected with a pathogenic strain of E. coli and consuming animal feed comprising an effective amount of the non-pathogenic strain of E. coli being F18+ (IDAC accession number 200613-01) strain taught by Fairbrother.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harel, Grozdanov, and Ko as applied to claim 1 above, and further in view of Harel et al. (US 2012/0039956; Reference B, and hereafter referred to as “Harel 2012”).
The teachings of Harel, Grozdanov, and Ko are relied upon as set forth above. Ko further teaches sucrose and dextran as equivalent sugar polymers and their combination together as spray coatings (Col. 8, lines 10-24), reading in-part on claims 17 and 34.
Regarding claims 17 and 34, Harel, Grozdanov, and Ko do not teach a dextran:sucrose ratio of 10:1 to 1:10.
Harel 2012 teaches a dry composition comprising carbohydrates and glass enhancers, suitable for storing sensitive bioactive materials such as bacteria (Abstract). Harel 2012 teaches suitable carbohydrate mixtures comprising an oligosaccharide such as dextran and a disaccharide such as sucrose, wherein the oligosaccharide:disaccharide ratio is about 10:0.1-4 (¶0015), reading on the ratios of claims 17 and 34.
Regarding the combination of dextran and sucrose for claims 17 and 34, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, Ko expressly teaches the combination of sucrose and dextran and useful for the same purpose as spray coatings to coat biological materials such as live cells such as to increase the stability of the biological materials. Therefore and absent any showing to the contrary, the combination of dextran and sucrose as claimed must be held prima facie obvious.
Regarding dextran:sucrose ratios of claims 17 and 34, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Harel 2012 teaches exemplary oligosaccharide:disaccharide ratios of about 10:0.1-4, dextran as an exemplary species of oligosaccharide, and sucrose as an exemplary species of disaccharide. Therefore and absent any showing to the contrary, the dextran:sucrose rations as claimed must be held prima facie obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653